DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II (claims 13-23) in the reply filed on 09/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, claims 13-23 are currently under consideration.

Specification
The disclosure is objected to because of the following informalities: The use of the term TEFLON, which is a trade name or mark used in commerce, has been noted in this application. It should be (1a) in ALL CAPS or (1b) accompanied by the appropriate symbol (™, SM, or ®) wherever it appears, and be (2) accompanied by the generic terminology. See MPEP 608.01(v). 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pre-valve subsystem” in claims 13, 16, and 17 and post-valve subsystem in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “pre-valve subsystem,” the mouthpiece of claim 19; for “post-valve subsystem,” the tubing extension of claim 18).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, it contains the trademark/trade name TEFLON. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0185405 (“Altobelli”) in view of US Patent Application Publication 2003/0050567 (“Baghdassarian”).
Regarding claim 13, Altobelli teaches [a] breath analyzer device (Abstract) comprising: a pre-valve subsystem for accepting a breath sample from a user of the breath analyzer device and communicating the breath sample (Fig. 1, mouthpiece 38); … a carbon dioxide sensor adapted to detecting an amount of carbon dioxide in the breath sample (Fig. 1, carbon dioxide sensor 34); an oxygen sensor adapted to detecting an amount of oxygen in the breath sample (Fig. 1, oxygen sensor 24); a post-valve subsystem for receiving the communicated breath sample and expelling the breath sample from the breath analyzer device (Fig. 1, e.g. towards and at outlet port 40); and a controller adapted to receive data from the oxygen sensor and the carbon dioxide sensor (¶ 0054, sensors coupled to controller 50).
Altobelli does not appear to explicitly teach at least one check valve for receiving the communicated breath sample and isolating the breath sample from other gases, wherein the at least one check valve is adapted to provide a differential pressure lower than 1.6 cm H2O.
Baghdassarian teaches using check valves sensitive to low pressure differentials to isolate a breath sample (Fig. 1, valves 25 and 21, ¶ 0033).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a check valve like the valves of Baghdassarian into Altobelli, e.g. immediately after the mouthpiece also as in Baghdassarian, for the purpose of isolating the breath sample from other gases (Baghdassarian: ¶ 0033, non-rebreathing. This prevents subsequent contamination from ambient air).
Regarding claim 18, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian further teaches wherein the post-valve subsystem comprises a post-valve tubing extension adapted to minimize diffusive flow of the breath sample (Altobelli: Fig. 1, the tubing leading towards outlet port 40).
Regarding claim 19, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian further teaches wherein the pre-valve subsystem comprises a disposable mouthpiece (Altobelli: Fig. 1, disposable mouthpiece 38).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altobelli-Baghdassarian in view of US Patent Application Publication 2017/0119279 (“Ahmad”).
Regarding claim 14, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian does not appear to explicitly teach a heater adapted to heat at least one of the carbon dioxide sensor and oxygen sensor.
Ahmad teaches using a heater to heat a sensor block (¶ 0395).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heater in the combination as in Ahmad, for the purpose of enabling its sensors to operate more reliably (Ahmad: ¶ 0395).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Altobelli-Baghdassarian-Ahmad in view of US Patent 5,042,501 (“Kenny”).
Regarding claim 15, Altobelli-Baghdassarian-Ahmad teaches all the features with respect to claim 14, as outlined above. Altobelli-Baghdassarian-Ahmad does not appear to explicitly teach wherein the heater comprises heating tape.
Kenny teaches using heating tape as a heating means (col. 6, lines 10-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heater of Ahmad with heating tape as in Kenny, as the simple substitution of one known heating element (that of Ahmad) for another (that of Kenny) with predictable results (heating the sensors to eliminate temperature effects on performance).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Altobelli-Baghdassarian in view of US Patent 6,192,884 (“Vann”).
Regarding claims 16 and 17, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian does not appear to explicitly teach wherein the pre-valve subsystem has a total dead space of less than 200 ml, wherein the pre-valve subsystem has a total dead space of less than 185 ml.
Vann teaches a mouthpiece having a dead space of 103 ml (col. 9, lines 40-42). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize the size of the mouthpiece in the combination for the purpose of reducing the dead space in the system and as an obvious matter of design choice since such a modification would have involved a mere change in the size/proportion of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art. It also would have been obvious to change mouthpieces as a simple substitution of parts.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Altobelli-Baghdassarian in view of US Patent 4,534,356 (“Papadakis”).
Regarding claim 20, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian does not appear to explicitly teach wherein the oxygen sensor comprises a Teflon membrane.
Papadakis teaches a solid state oxygen sensor comprising a Teflon membrane (claims 1 and 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the oxygen sensor of Altobelli with the one in Papadakis as a simple substitution of parts with predictable results (measuring oxygen). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Altobelli-Baghdassarian in view of US Patent Application Publication 2008/0139951 (“Patangay”).
Regarding claim 21, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian further teaches a flow sensor (Altobelli: Fig. 1, flow sensor 22), but does not appear to explicitly teach that the sensor is adapted to determine a laminar, transient, or turbulent flow state of the breath sample.
Patangay teaches a method of determining laminar, transient, and turbulent flow states (¶ 0019).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flow sensor of the combination to determine flow states as in Patangay, for the purpose of using this data to qualify sensor measurements (Patangay: ¶¶s 0019 and 0021, smooth vs random or chaotic flow have different pressure characteristics; note that in ¶ 0049 of Altobelli, it is acknowledged that pressure changes can affect sensor measurements). 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Altobelli-Baghdassarian in view of US Patent 3,823,738 (“Weninger”).
Regarding claims 22 and 23, Altobelli-Baghdassarian teaches all the features with respect to claim 13, as outlined above. Altobelli-Baghdassarian does not appear to explicitly teach wherein the breath analyzer device is adapted to provide a differential pressure lower than 0.8 cm H2O, wherein the breath analyzer device is adapted to provide a differential pressure lower than 0.55 cm H2O.
Weninger teaches a check valve actuated at a differential pressure of 0.5 cm H2O (col. 1, lines 47-52).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the valve of Baghdassarian with the valve of Weninger as a simple substitution of parts with predictable results (Weninger: col. 1, lines 47-52, initiated by patient breathing). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791